  8:19-cv-00420-RGK-PRSE Doc # 24 Filed: 12/22/20 Page 1 of 2 - Page ID # 88




                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF NEBRASKA

EMMANUEL S. YANGA,                                          8:19CV420

                    Plaintiff,
                                                        MEMORANDUM
       vs.                                               AND ORDER

NEBRASKA DEPARTMENT
CORRECTIONAL SERVICES, et al.,

                    Defendants.



      Plaintiff filed his Complaint in this matter on September 23, 2019, while he
was incarcerated. The court granted Plaintiff leave to proceed in forma pauperis on
December 2, 2019, also while he was incarcerated. Plaintiff filed a change of address
on December 21, 2020, indicating that he is no longer incarcerated. (See Filing 23.)

       Since Plaintiff is no longer incarcerated, he must now file a new application
for leave to proceed in forma pauperis if he wishes to continue pursuing this case in
forma pauperis. Plaintiff may, in the alternative, pay the court’s $400.00 filing and
administrative fees.

      IT IS THEREFORE ORDERED that:

      1.      Plaintiff must either file a new request for leave to proceed in forma
pauperis or pay the court’s $400.00 filing and administrative fees within 30 days.
Failure to take either action will result in dismissal of this matter without further
notice to Plaintiff.

      2.    The clerk of the court is directed to send to Plaintiff the Form AO 240,
AApplication to Proceed Without Prepayment of Fees and Affidavit.@
  8:19-cv-00420-RGK-PRSE Doc # 24 Filed: 12/22/20 Page 2 of 2 - Page ID # 89




      3.    The clerk of the court is directed to set a pro se case management
deadline with the following text: January 21, 2021: deadline for Plaintiff to file
new IFP application or pay filing fee.

      Dated this 22nd day of December, 2020.

                                            BY THE COURT:


                                            Richard G. Kopf
                                            Senior United States District Judge




                                        2
